DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 28th, 2022 has been entered. Claims 1-3 and 5-29 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 19, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the method according to claim 22" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 has a server device rather than a method. For the purpose of furthering prosecution, examiner has interpreted claim 26 to be dependent upon claim 23 which is a method claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 15-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyun et al. (US 20190005309 A1), hereinafter referred to as Hyun.

Regarding claim 1, Hyun teaches a non-transitory computer readable medium storing a set of instructions (para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”) that are executable by one or more processors (Fig. 2, processor 2121) of a system (Fig. 2) to cause the system to perform a method (Fig. 3) comprising: 
retrieving a change amount of each of a plurality of specific portions of a body (para. 0104, “the electronic device 110 may extract a height at which an eye is open, a height at which a mouth is open, a distance between an eyebrow and an eye, and an angle of an eyebrow”)  based on data regarding a motion of the body retrieved by a sensor (para. 0005, “may apply a change (e.g., a change in a facial expression) of an object (e.g., a face of user) included in an input image to a virtual object and may further naturally apply such a change to a virtual object by determining values of components (e.g., an eye, nose, a mouth, an eyebrow, an angle of a face, etc.) defined for the object,”); 
specifying change amounts of one or more specific portions corresponding to a specific facial expression or motion (para. 0104, “operation 1113, the electronic device 110 may extract a value associated with a facial expression. For example, the electronic device 110 may extract a height at which an eye is open, a height at which a mouth is open, a distance between an eyebrow and an eye, and an angle of an eyebrow”, para. 0084, “such as a first motion frame in which each of left eye and right eye has a value of 1.0, a second motion frame in which each of left eye and right eye has a value of 0.8, a third motion frame in which each of left eye and right eye has a value of 0.6, a fourth motion frame in which each of left eye and right eye has a value of 0.2, and a fifth motion frame in which each of left eye and right eye has a value of 0.0”, Fig. 7, para. 0083, “the electronic device 110 may provide a further natural motion of a virtual object using a plurality of motion frames 730, 740, 750, 760, and 770.”, for example for image 770, both left and right eyes are at 0, so the motion is that the eyes are closed) ; 
determining that the specific facial expression or motion (Fig. 7, eyes closed or eyes bleary, para. 0100, “the method of distinguishing blinking of both eyes and a wink of a one eye) is formed if the change amounts of one or more specific portions (para. 0084, “such as a first motion frame in which each of left eye and right eye has a value of 1.0, a second motion frame in which each of left eye and right eye has a value of 0.8, a third motion frame in which each of left eye and right eye has a value of 0.6, a fourth motion frame in which each of left eye and right eye has a value of 0.2, and a fifth motion frame in which each of left eye and right eye has a value of 0.0”) specified in advance among the change amounts of the plurality of specific portions exceed respective threshold values (para. 0105, “the electronic device 110 may create a standard model based on the extracted value.”, para. 0107, “the electronic device 110 may compare locations and angles of changed landmarks in response to a change in the facial expression through the comparison with the standard model and may verify a changed state of a component. Because each user has a different shape or size of a landmark in an eye, a nose, a mouth, and/or an eyebrow, it may be difficult to specify a state value as an absolute size of a component. For example, if a size of a left eye of a user A is 2 cm and that of a user B is 1 cm based on a situation in which the left eye is widely open, further accurate measurement may be performed by proportionally calculating a change in the left eye using a standard model of each user. For example, if the size of the left eye of the user A that is 2 cm when the left eye is widely open is changed to 1 cm, the electronic device 110 may determine that the user A has half-closed the left eye.”) for a predetermined time (para. 0100, “the method of distinguishing blinking of both eyes and a wink of a one eye according to the example embodiment may include operations such as measuring a relative value indicating a respective level at which each eye included in the face of the user is open or closed with respect to a number of consecutive frames of the image”, para. 0099, “may verify whether both eyes correspond to the same event (in which both eyes are open or in which both eyes are closed) within a specific time from the buffer. The specific time may correspond to, for example, a desired (or alternatively, preset) number of frames.”); and 
generating an image or a moving image in which a specific expression corresponding to the determined specific facial expression or motion is reflected on an avatar object corresponding to a performer (Fig. 3, step 350, apply determined event to virtual object that maps object, para. 0063, “a facial expression (event) of an avatar corresponding to a facial expression of the user may be applied to the avatar, instead of applying the facial expression of the user as is to the avatar. Here, the event may be defined or predefined per combination of values of a plurality of components.”).  

Regarding claim 2, Hyun teaches the medium according to claim 1 (para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein the specific expression includes a specific motion or facial expression (Fig. 7, eyes closed or eyes bleary, para. 0100, “the method of distinguishing blinking of both eyes and a wink of a one eye).  

Regarding claim 3, Hyun teaches the medium according to claim 1 (para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein the body is a body of the performer (para. 0063, “a facial expression (event) of an avatar corresponding to a facial expression of the user may be applied to the avatar, instead of applying the facial expression of the user as is to the avatar. Here, the event may be defined or predefined per combination of values of a plurality of components.”, the user is the performer).  

Regarding claim 5, Hyun teaches the medium according to claim 1 (para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein generating the image or the moving image (Fig. 3, step 350, apply determined event to virtual object that maps object) includes generating an image or a moving image in which the specific expression corresponding to the determined specific facial expression or motion is reflected on the avatar object corresponding to the performer for a certain time (para. 0063, “a facial expression (event) of an avatar corresponding to a facial expression of the user may be applied to the avatar, instead of applying the facial expression of the user as is to the avatar. Here, the event may be defined or predefined per combination of values of a plurality of components.”).  

Regarding claim 15, Hyun teaches the medium according to claim 1 (para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein the specific portion is a portion of a face (para. 0061, “the electronic device 110 may determine a value of each of a plurality of components desired or predefined with respect to the object based on the landmark information. Types of the plurality of components may be predefined. For example, if the object is a face of the user included in the image, the plurality of components may include items such as eyes, noise, a mouth, eyebrows, and/or an angle of the object, and the like”).  

Regarding claim 16, Hyun teaches the medium according to claim 15 (para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein the specific portion is selected from a group including eyebrows, eyes, eyelids, cheeks, a nose, ears, lips, a tongue, and jaws (para. 0061, “the electronic device 110 may determine a value of each of a plurality of components desired or predefined with respect to the object based on the landmark information. Types of the plurality of components may be predefined. For example, if the object is a face of the user included in the image, the plurality of components may include items such as eyes, noise, a mouth, eyebrows, and/or an angle of the object, and the like”).  

Regarding claim 17, Hyun teaches the medium according to claim 1 (para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein the one or more processors includes a central processing unit (CPU), a microprocessor, or a graphics processing unit (GPU) (Fig. 2, processor 2121, para. 0031, “hardware devices may be implemented using processing circuitry such as, but not limited to, a processor, Central Processing Unit (CPU, a controller, an arithmetic logic unit (ALU), a digital signal processor , a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”.  

Regarding claim 18, Hyun teaches the medium according to claim 1 (para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein the one or more processors (Fig. 2, processor 2121, para. 0031, “hardware devices may be implemented using processing circuitry such as, but not limited to, a processor, Central Processing Unit (CPU, a controller, an arithmetic logic unit (ALU), a digital signal processor , a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.” is mounted in a smartphone, a tablet, a mobile phone or a personal computer, or a server device (para. 0044, “Each of the plurality of electronic devices 110, 120, 130, and 140 may be a fixed terminal or a mobile terminal configured as a computer device. For example, the plurality of electronic devices 110, 120, 130, and 140 may be a smartphone, a mobile phone, a navigation, a computer, a laptop computer, a digital broadcasting terminal, a personal digital assistant (PDA), a portable multimedia player (PMP), or a tablet personal computer (PC). Although FIG. 1 illustrates the electronic device 110 in a shape of a smartphone, it is provided as an example only. The electronic device 110 may refer to any type of various devices capable of communicating with other electronic devices 120, 130, and/or 140, and/or the servers 150 and/or 160 over the network 170 in a wired communication manner or in a wireless communication manner.”).  

Regarding claim 19, Hyun teaches a server device (Fig. 2) comprising: 
a processor (Fig. 2, processor 2121, para. 0031, “hardware devices may be implemented using processing circuitry such as, but not limited to, a processor, Central Processing Unit (CPU, a controller, an arithmetic logic unit (ALU), a digital signal processor , a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”, wherein the processor is configured to execute computer readable instructions to perform a method (Fig. 3) comprising: 
retrieving a change amount of each of a plurality of specific portions of a body (para. 0104, “the electronic device 110 may extract a height at which an eye is open, a height at which a mouth is open, a distance between an eyebrow and an eye, and an angle of an eyebrow”)  based on data regarding a motion of the body retrieved by a sensor (para. 0005, “may apply a change (e.g., a change in a facial expression) of an object (e.g., a face of user) included in an input image to a virtual object and may further naturally apply such a change to a virtual object by determining values of components (e.g., an eye, nose, a mouth, an eyebrow, an angle of a face, etc.) defined for the object,”); 
specifying change amounts of one or more specific portions corresponding to a specific facial expression or motion (para. 0104, “operation 1113, the electronic device 110 may extract a value associated with a facial expression. For example, the electronic device 110 may extract a height at which an eye is open, a height at which a mouth is open, a distance between an eyebrow and an eye, and an angle of an eyebrow”, para. 0084, “such as a first motion frame in which each of left eye and right eye has a value of 1.0, a second motion frame in which each of left eye and right eye has a value of 0.8, a third motion frame in which each of left eye and right eye has a value of 0.6, a fourth motion frame in which each of left eye and right eye has a value of 0.2, and a fifth motion frame in which each of left eye and right eye has a value of 0.0”, Fig. 7, para. 0083, “the electronic device 110 may provide a further natural motion of a virtual object using a plurality of motion frames 730, 740, 750, 760, and 770.”, for example for image 770, both left and right eyes are at 0, so the motion is that the eyes are closed) ; 
determining that the specific facial expression or motion (Fig. 7, eyes closed or eyes bleary, para. 0100, “the method of distinguishing blinking of both eyes and a wink of a one eye) is formed if the change amounts of one or more specific portions (para. 0084, “such as a first motion frame in which each of left eye and right eye has a value of 1.0, a second motion frame in which each of left eye and right eye has a value of 0.8, a third motion frame in which each of left eye and right eye has a value of 0.6, a fourth motion frame in which each of left eye and right eye has a value of 0.2, and a fifth motion frame in which each of left eye and right eye has a value of 0.0”) specified in advance among the change amounts of the plurality of specific portions exceed respective threshold values (para. 0105, “the electronic device 110 may create a standard model based on the extracted value.”, para. 0107, “the electronic device 110 may compare locations and angles of changed landmarks in response to a change in the facial expression through the comparison with the standard model and may verify a changed state of a component. Because each user has a different shape or size of a landmark in an eye, a nose, a mouth, and/or an eyebrow, it may be difficult to specify a state value as an absolute size of a component. For example, if a size of a left eye of a user A is 2 cm and that of a user B is 1 cm based on a situation in which the left eye is widely open, further accurate measurement may be performed by proportionally calculating a change in the left eye using a standard model of each user. For example, if the size of the left eye of the user A that is 2 cm when the left eye is widely open is changed to 1 cm, the electronic device 110 may determine that the user A has half-closed the left eye.”) for a predetermined time (para. 0100, “the method of distinguishing blinking of both eyes and a wink of a one eye according to the example embodiment may include operations such as measuring a relative value indicating a respective level at which each eye included in the face of the user is open or closed with respect to a number of consecutive frames of the image”, para. 0099, “may verify whether both eyes correspond to the same event (in which both eyes are open or in which both eyes are closed) within a specific time from the buffer. The specific time may correspond to, for example, a desired (or alternatively, preset) number of frames.”); and 
generating an image or a moving image in which a specific expression corresponding to the determined specific facial expression or motion is reflected on an avatar object corresponding to a performer (Fig. 3, step 350, apply determined event to virtual object that maps object, para. 0063, “a facial expression (event) of an avatar corresponding to a facial expression of the user may be applied to the avatar, instead of applying the facial expression of the user as is to the avatar. Here, the event may be defined or predefined per combination of values of a plurality of components.”).  

Regarding claim 20, Hyun teaches the server device according to claim 19 (Fig. 2), wherein the processor is a central processing unit (CPU), a microprocessor, or a graphics processing unit (GPU) (Fig. 2, processor 2121, para. 0031, “hardware devices may be implemented using processing circuitry such as, but not limited to, a processor, Central Processing Unit (CPU, a controller, an arithmetic logic unit (ALU), a digital signal processor , a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”).  

Regarding claim 21, Hyun teaches the server device according to claim 19 (Fig. 2), wherein the processor includes a plurality of processors (Fig. 2, processor 2121, para. 0031, “hardware devices may be implemented using processing circuitry such as, but not limited to, a processor, Central Processing Unit (CPU, a controller, an arithmetic logic unit (ALU), a digital signal processor , a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”, para. 0043, “the network environment includes a plurality of electronic devices 110, 120, 130, and 140, a plurality of servers 150 and 160, and a network 170.”, so there are plurality of processors).  

Regarding claim 22, Hyun teaches the server device according to claim 19 (Fig. 2), wherein the server device is arranged in a studio (para. 0044, “Each of the plurality of electronic devices 110, 120, 130, and 140 may be a fixed terminal or a mobile terminal configured as a computer device. For example, the plurality of electronic devices 110, 120, 130, and 140 may be a smartphone, a mobile phone, a navigation, a computer, a laptop computer, a digital broadcasting terminal, a personal digital assistant (PDA), a portable multimedia player (PMP), or a tablet personal computer (PC). Although FIG. 1 illustrates the electronic device 110 in a shape of a smartphone, it is provided as an example only. The electronic device 110 may refer to any type of various devices capable of communicating with other electronic devices 120, 130, and/or 140, and/or the servers 150 and/or 160 over the network 170 in a wired communication manner or in a wireless communication manner.”, mobile device can be set up in a studio).  

Regarding claim 23, Hyun teaches a method (Fig. 3) executed by one or more processors (Fig. 2, processor 2121, para. 0031, “hardware devices may be implemented using processing circuitry such as, but not limited to, a processor, Central Processing Unit (CPU, a controller, an arithmetic logic unit (ALU), a digital signal processor , a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”) executing computer readable instructions, the method (Fig. 3) comprising: 
a change amount retrieval process (Fig. 3) of retrieving a change amount of each of a plurality of specific portions of a body (para. 0104, “the electronic device 110 may extract a height at which an eye is open, a height at which a mouth is open, a distance between an eyebrow and an eye, and an angle of an eyebrow”)  based on data regarding a motion of the body retrieved by a sensor (para. 0005, “may apply a change (e.g., a change in a facial expression) of an object (e.g., a face of user) included in an input image to a virtual object and may further naturally apply such a change to a virtual object by determining values of components (e.g., an eye, nose, a mouth, an eyebrow, an angle of a face, etc.) defined for the object,”);
a specification process (Fig. 3)of specifying change amounts of one or more specific portions corresponding to a specific facial expression or motion (para. 0104, “operation 1113, the electronic device 110 may extract a value associated with a facial expression. For example, the electronic device 110 may extract a height at which an eye is open, a height at which a mouth is open, a distance between an eyebrow and an eye, and an angle of an eyebrow”, para. 0084, “such as a first motion frame in which each of left eye and right eye has a value of 1.0, a second motion frame in which each of left eye and right eye has a value of 0.8, a third motion frame in which each of left eye and right eye has a value of 0.6, a fourth motion frame in which each of left eye and right eye has a value of 0.2, and a fifth motion frame in which each of left eye and right eye has a value of 0.0”, Fig. 7, para. 0083, “the electronic device 110 may provide a further natural motion of a virtual object using a plurality of motion frames 730, 740, 750, 760, and 770.”, for example for image 770, both left and right eyes are at 0, so the motion is that the eyes are closed) ; 
a determination process (Fig. 3) of determining that the specific facial expression or motion (Fig. 7, eyes closed or eyes bleary, para. 0100, “the method of distinguishing blinking of both eyes and a wink of a one eye) is formed if the change amounts of one or more specific portions (para. 0084, “such as a first motion frame in which each of left eye and right eye has a value of 1.0, a second motion frame in which each of left eye and right eye has a value of 0.8, a third motion frame in which each of left eye and right eye has a value of 0.6, a fourth motion frame in which each of left eye and right eye has a value of 0.2, and a fifth motion frame in which each of left eye and right eye has a value of 0.0”) specified in advance among the change amounts of the plurality of specific portions exceed respective threshold values (para. 0105, “the electronic device 110 may create a standard model based on the extracted value.”, para. 0107, “the electronic device 110 may compare locations and angles of changed landmarks in response to a change in the facial expression through the comparison with the standard model and may verify a changed state of a component. Because each user has a different shape or size of a landmark in an eye, a nose, a mouth, and/or an eyebrow, it may be difficult to specify a state value as an absolute size of a component. For example, if a size of a left eye of a user A is 2 cm and that of a user B is 1 cm based on a situation in which the left eye is widely open, further accurate measurement may be performed by proportionally calculating a change in the left eye using a standard model of each user. For example, if the size of the left eye of the user A that is 2 cm when the left eye is widely open is changed to 1 cm, the electronic device 110 may determine that the user A has half-closed the left eye.”) for a predetermined time (para. 0100, “the method of distinguishing blinking of both eyes and a wink of a one eye according to the example embodiment may include operations such as measuring a relative value indicating a respective level at which each eye included in the face of the user is open or closed with respect to a number of consecutive frames of the image”, para. 0099, “may verify whether both eyes correspond to the same event (in which both eyes are open or in which both eyes are closed) within a specific time from the buffer. The specific time may correspond to, for example, a desired (or alternatively, preset) number of frames.”); and 
a generation process (Fig. 3) of generating an image or a moving image in which a specific expression corresponding to the specific facial expression or motion determined by the determination process is reflected on an avatar object corresponding to a performer (Fig. 3, step 350, apply determined event to virtual object that maps object, para. 0063, “a facial expression (event) of an avatar corresponding to a facial expression of the user may be applied to the avatar, instead of applying the facial expression of the user as is to the avatar. Here, the event may be defined or predefined per combination of values of a plurality of components.”).  

Regarding claim 24, Hyun teaches the method according to claim 23 (Fig. 3), wherein the change amount retrieval process (Fig. 3), the determination process (Fig. 3), and the generation process (Fig. 3) are executed by the one or more processors (Fig. 2, processor 2121, para. 0031, “hardware devices may be implemented using processing circuitry such as, but not limited to, a processor, Central Processing Unit (CPU, a controller, an arithmetic logic unit (ALU), a digital signal processor , a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”) mounted on a terminal device selected from a group including a smartphone, a tablet, a mobile phone, and a personal computer (para. 0044, “Each of the plurality of electronic devices 110, 120, 130, and 140 may be a fixed terminal or a mobile terminal configured as a computer device. For example, the plurality of electronic devices 110, 120, 130, and 140 may be a smartphone, a mobile phone, a navigation, a computer, a laptop computer, a digital broadcasting terminal, a personal digital assistant (PDA), a portable multimedia player (PMP), or a tablet personal computer (PC). Although FIG. 1 illustrates the electronic device 110 in a shape of a smartphone, it is provided as an example only. The electronic device 110 may refer to any type of various devices capable of communicating with other electronic devices 120, 130, and/or 140, and/or the servers 150 and/or 160 over the network 170 in a wired communication manner or in a wireless communication manner.”). 

Regarding claim 25, Hyun teaches the method according to claim 23 (Fig. 3), wherein the change amount retrieval process (Fig. 3) , the determination process (Fig. 3), and the generation process (Fig. 3) are executed by the one or more processors (Fig. 2, processor 2121, para. 0031, “hardware devices may be implemented using processing circuitry such as, but not limited to, a processor, Central Processing Unit (CPU, a controller, an arithmetic logic unit (ALU), a digital signal processor , a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”) mounted on a server device (Fig. 2).  

Regarding claim 26, Hyun teaches the method according to claim 22 (Fig. 3, interpreted as dependent upon claim 23), wherein the one or more processors includes a central processing unit (CPU), a microprocessor, or a graphics processing unit (GPU) (Fig. 2, processor 2121, para. 0031, “hardware devices may be implemented using processing circuitry such as, but not limited to, a processor, Central Processing Unit (CPU, a controller, an arithmetic logic unit (ALU), a digital signal processor , a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”).  

Regarding claim 27, Hyun teaches the medium of claim 1 (para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein determining that the specific facial expression or motion is formed includes determining if all the change amounts of the one or more specific portions specified in advance exceed respective threshold values (para. 0105, “the electronic device 110 may create a standard model based on the extracted value.”, para. 0107, “the electronic device 110 may compare locations and angles of changed landmarks in response to a change in the facial expression through the comparison with the standard model and may verify a changed state of a component. Because each user has a different shape or size of a landmark in an eye, a nose, a mouth, and/or an eyebrow, it may be difficult to specify a state value as an absolute size of a component. For example, if a size of a left eye of a user A is 2 cm and that of a user B is 1 cm based on a situation in which the left eye is widely open, further accurate measurement may be performed by proportionally calculating a change in the left eye using a standard model of each user. For example, if the size of the left eye of the user A that is 2 cm when the left eye is widely open is changed to 1 cm, the electronic device 110 may determine that the user A has half-closed the left eye.”).  

Regarding claim 28, Hyun teaches the server device of claim 19 (Fig. 2), wherein determining that the specific facial expression or motion is formed includes determining if all the change amounts of the one or more specific portions specified in advance exceed respective threshold values (para. 0105, “the electronic device 110 may create a standard model based on the extracted value.”, para. 0107, “the electronic device 110 may compare locations and angles of changed landmarks in response to a change in the facial expression through the comparison with the standard model and may verify a changed state of a component. Because each user has a different shape or size of a landmark in an eye, a nose, a mouth, and/or an eyebrow, it may be difficult to specify a state value as an absolute size of a component. For example, if a size of a left eye of a user A is 2 cm and that of a user B is 1 cm based on a situation in which the left eye is widely open, further accurate measurement may be performed by proportionally calculating a change in the left eye using a standard model of each user. For example, if the size of the left eye of the user A that is 2 cm when the left eye is widely open is changed to 1 cm, the electronic device 110 may determine that the user A has half-closed the left eye.”).  

Regarding claim 29, Hyun teaches the method of claim 23 (Fig. 3), wherein determining that the specific facial expression or motion is formed includes determining if all the change amounts of the one or more specific portions specified in advance exceed respective threshold values (para. 0105, “the electronic device 110 may create a standard model based on the extracted value.”, para. 0107, “the electronic device 110 may compare locations and angles of changed landmarks in response to a change in the facial expression through the comparison with the standard model and may verify a changed state of a component. Because each user has a different shape or size of a landmark in an eye, a nose, a mouth, and/or an eyebrow, it may be difficult to specify a state value as an absolute size of a component. For example, if a size of a left eye of a user A is 2 cm and that of a user B is 1 cm based on a situation in which the left eye is widely open, further accurate measurement may be performed by proportionally calculating a change in the left eye using a standard model of each user. For example, if the size of the left eye of the user A that is 2 cm when the left eye is widely open is changed to 1 cm, the electronic device 110 may determine that the user A has half-closed the left eye.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Matsunaga et al. (US 20170311863 A1), hereinafter referred to as Matsunaga (previously cited by applicant in IDS).

Regarding claim 6, Hyun teaches the medium according to claim 5 (Hyun, para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”).

Hyun does not explicitly discloses wherein at least one of the specific facial expression or motion, the specific portion corresponding to the specific facial expression or motion, each of the respective threshold values, a correspondence relationship between the specific facial expression or motion and the specific expression, the predetermined time, and the certain time is set or changed via a user interface.

However, Matsunaga teaches wherein at least one of the specific facial expression or motion, the specific portion corresponding to the specific facial expression or motion, each of the respective threshold values, a correspondence relationship between the specific facial expression or motion and the specific expression, the predetermined time, and the certain time is set or changed (Matsunaga teaches detecting facial organ and recognizing the expression using the facial organ which is explained in para. 0033-0034 and Fig. 2, Matsunaga also teaches a predetermined time or when a feature associated with a time change of the expression of the object person from the time-series data stored in the storage in an estimation target period (Abstract), Matsunaga teaches that a user may manually set the estimation target period in para. 0031) via a user interface (Hyun, para. 0052, “I/O interface 214 may be a device used for interface with an I/O device 215. For example, an input device may include a keyboard, a mouse, a microphone, and/or a camera, and an output device may include a display for displaying a communication session of the application. As another example, the I/O interface 214 may be a device for interface with an apparatus in which an input function and an output function are integrated into a single function, such as a touch screen. The I/O device 215 may be configured as a single device with the electronic device 110. Further, the I/O interface 224 of the server 150 may be a device used for connection with the server 150 or for interface with a device (not shown) for input or output includable in the server 150”).
	Hyun and Matsunaga are both considered to be analogous to the claimed invention because they are in the same field of facial expression recognition/determination. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium as taught by Hyun to incorporate the teachings of Matsunaga of setting the predetermined time by the user. Such a modification is the result of combining prior art elements according to know methods to yield predictable results. The motivation for the proposed modification would have been to enhance the reliability of the main expression determination (Matsunaga, para. 0040).

Regarding claim 7, the combination of Hyun in view of Matsunaga teaches the medium according to claim 6 (Hyun, para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein each of the respective threshold values are set or changed to an arbitrary value for each of the specific portions via the user interface (Matsunaga, para. 0031, a user may manually set the estimation target period. The estimation target period can arbitrarily be set, preferably the estimation target period is set to time lengths of several seconds to several tens of seconds, the estimation target period is one of the threshold values that Matsunaga uses in order to determine the expression which as Matsunaga teaches the user can define, Hyun teaches the threshold values for each of the specific portions in para. 0105, “the electronic device 110 may create a standard model based on the extracted value.”, para. 0107, “the electronic device 110 may compare locations and angles of changed landmarks in response to a change in the facial expression through the comparison with the standard model and may verify a changed state of a component. Because each user has a different shape or size of a landmark in an eye, a nose, a mouth, and/or an eyebrow, it may be difficult to specify a state value as an absolute size of a component. For example, if a size of a left eye of a user A is 2 cm and that of a user B is 1 cm based on a situation in which the left eye is widely open, further accurate measurement may be performed by proportionally calculating a change in the left eye using a standard model of each user. For example, if the size of the left eye of the user A that is 2 cm when the left eye is widely open is changed to 1 cm, the electronic device 110 may determine that the user A has half-closed the left eye.”).  
Hyun and Matsunaga are both considered to be analogous to the claimed invention because they are in the same field of facial expression recognition/determination. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium as taught by Hyun wherein each of the threshold values is set or changed to an arbitrary value for each of the specific portions via the user interface. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because reliability of the main expression determination can be enhanced if the user manually set the threshold (Matsunaga, para. 0040).

Regarding claim 8, the combination of Hyun in view of Matsunaga teaches the medium according to claim 6 (Hyun, para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein each of the respective threshold values are set or changed to any one of a plurality of predetermined values preset for each of the specific portions (para. 0105, “the electronic device 110 may create a standard model based on the extracted value.”, para. 0107, “the electronic device 110 may compare locations and angles of changed landmarks in response to a change in the facial expression through the comparison with the standard model and may verify a changed state of a component. Because each user has a different shape or size of a landmark in an eye, a nose, a mouth, and/or an eyebrow, it may be difficult to specify a state value as an absolute size of a component. For example, if a size of a left eye of a user A is 2 cm and that of a user B is 1 cm based on a situation in which the left eye is widely open, further accurate measurement may be performed by proportionally calculating a change in the left eye using a standard model of each user. For example, if the size of the left eye of the user A that is 2 cm when the left eye is widely open is changed to 1 cm, the electronic device 110 may determine that the user A has half-closed the left eye.”, Hyun teaches that the threshold values are predetermined as a standard model is used) via the user interface (Hyun, para. 0052, “I/O interface 214 may be a device used for interface with an I/O device 215. For example, an input device may include a keyboard, a mouse, a microphone, and/or a camera, and an output device may include a display for displaying a communication session of the application. As another example, the I/O interface 214 may be a device for interface with an apparatus in which an input function and an output function are integrated into a single function, such as a touch screen. The I/O device 215 may be configured as a single device with the electronic device 110. Further, the I/O interface 224 of the server 150 may be a device used for connection with the server 150 or for interface with a device (not shown) for input or output includable in the server 150”).  

Regarding claim 9, the combination of Hyun in view of Matsunaga teaches the medium according to claim 6 (Hyun, para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein the user interface includes at least one of: a first user interface for setting each of the respective threshold values to an arbitrary value for each of the specific portions, a second user interface for setting each of the respective threshold values to any one of a plurality of predetermined values preset for each of the specific portions, and a third user interface for setting the correspondence relationship between the specific facial expression or motion and the specific expression (Matsunaga, para. 0031, a user may manually set the estimation target period. The estimation target period can arbitrarily be set, preferably the estimation target period is set to time lengths of several seconds to several tens of seconds, the estimation target period is one of the threshold values that Matsunaga uses in order to determine the expression which as Matsunaga teaches the user can define, Hyun teaches the threshold values for each of the specific portions in para. 0105, “the electronic device 110 may create a standard model based on the extracted value.”, para. 0107, “the electronic device 110 may compare locations and angles of changed landmarks in response to a change in the facial expression through the comparison with the standard model and may verify a changed state of a component. Because each user has a different shape or size of a landmark in an eye, a nose, a mouth, and/or an eyebrow, it may be difficult to specify a state value as an absolute size of a component. For example, if a size of a left eye of a user A is 2 cm and that of a user B is 1 cm based on a situation in which the left eye is widely open, further accurate measurement may be performed by proportionally calculating a change in the left eye using a standard model of each user. For example, if the size of the left eye of the user A that is 2 cm when the left eye is widely open is changed to 1 cm, the electronic device 110 may determine that the user A has half-closed the left eye.”).  
Hyun and Matsunaga are both considered to be analogous to the claimed invention because they are in the same field of facial expression recognition/determination. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium as taught by Hyun of the user interface includes at least one of: a first user interface for setting each of the threshold values to an arbitrary value for each of the specific portions. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because reliability of the main expression determination can be enhanced if the user manually set the threshold (Matsunaga, para. 0040).

Regarding claim 10, the combination of Hyun in view of Matsunaga teaches the medium according to claim 6 (Hyun, para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein at a time of setting or changing at least one of the specific facial expression or motion, the specific portion corresponding to the specific facial expression or motion, each of the respective threshold values, the correspondence relationship between the specific facial expression or motion and the specific expression, the predetermined time, and the certain time, at least one of image information and character information regarding the specific facial expression or motion is included in the user interface  (Matsunaga and Hyun teaches the predetermined time and Matsunaga teaches that the user can manually set the estimation target period or predetermined time in para. 0031 which means predetermined time is included in the user interface which is at least one of the listed features that is supposed to be included in the user interface, Hyun also teaches a user interface processor in para. 0052).  

Regarding claim 11, the combination of Hyun in view of Matsunaga teaches the medium according to claim 6 (Hyun, para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein at the time of setting or changing (Matsunaga also teaches that the user can manually do settings in para. 0031) at least one of the specific facial expression or motion, the -6-Application No.: 17/077,135 Attorney Docket No.: 13132.00010-00000 specific portion corresponding to the specific facial expression or motion, each of the respective threshold values, the correspondence relationship between the specific facial expression or motion and the specific expression, the predetermined time, and the certain time, (Matsunaga teaches the predetermined time and Matsunaga teaches that the user can manually set the estimation target period or predetermined time in para. 0031 which means predetermined time is included in the user interface which is at least one of the listed features that is supposed to be included in the user interface, Hyun also teaches a user interface processor in para. 0052) in a case where it is determined that the specific facial expression or motion is formed (Hyun, Abstract, “may map a facial expression of a user, a specific event, etc., to a character in real time by mapping an object such as a face of a user included in an input image to a virtual object such as a face of a specific character”, Fig. 7), a first test image or a first test moving image in which the same specific expression as the specific facial expression or motion is reflected on the avatar object is included in the user interface (Hyun, Fig. 9, the facial expression is mapped on the avatar shown on the user interface).  

Regarding claim 12, the combination of Hyun in view of Matsunaga teaches the medium according to claim 11 (Hyun, para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein at the time of setting or changing (Matsunaga also teaches that the user can manually do settings in para. 0031) at least one of the specific facial expression or motion, the specific portion corresponding to the specific facial expression or motion, each of the respective threshold values, the correspondence relationship between the specific facial expression or motion and the specific expression, the predetermined time, and the certain time (Matsunaga teaches the predetermined time and Matsunaga teaches that the user can manually set the estimation target period or predetermined time in para. 0031 which means predetermined time is included in the user interface which is at least one of the listed features that is supposed to be included in the user interface, Hyun also teaches a user interface processor in para. 0052), in a case where it is determined that the specific facial expression or motion is formed (Hyun, Abstract, “may map a facial expression of a user, a specific event, etc., to a character in real time by mapping an object such as a face of a user included in an input image to a virtual object such as a face of a specific character”, Fig. 7), a second test image or a second test moving image which is same as the first test image or the first test moving image is included over a specific time different from the certain time in the user interface (Hyun, Fig. 9, the facial expression is mapped on the avatar shown on the user interface, para. 0002, “systems that may map a facial expression of a user, a specific event, etc., to a character in real time by mapping an object (e.g., a face of a user) included in an input image to virtual object”, so the expression changes in real time whenever the user changes facial expression).  

Regarding claim 13, the combination of Hyun in view of Matsunaga teaches the medium according to claim 6 (Hyun, para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein the correspondence relationship between the specific facial expression or motion and the specific expression is a same relationship between the specific facial expression or motion and the specific expression, a similar relationship between the specific facial expression or motion and -7-Application No.: 17/077,135Attorney Docket No.: 13132.00010-00000 the specific expression, or an unrelated relationship between the specific facial expression or motion and the specific expression (Hyun, para. 0002, “systems that may map a facial expression of a user, a specific event, etc., to a character in real time by mapping an object (e.g., a face of a user) included in an input image to virtual object”, the facial expression of the user is the same facial expression that is mapped on the avatar, Fig. 9).  

Regarding claim 14, the combination of Hyun in view of Matsunaga teaches the medium according to claim 6 (Hyun, para. 0005, “a non-transitory computer-readable recording medium storing instructions that, when executed by a processor”), wherein at least one of the specific facial expression or motion, the specific portion corresponding to the specific facial expression or motion, each of the threshold values, the correspondence relationship between the specific facial expression or motion and the specific expression, the predetermined time, and the certain time is changed during distribution of the image or the moving image (Hyun, para. 0002, “systems that may map a facial expression of a user, a specific event, etc., to a character in real time by mapping an object (e.g., a face of a user) included in an input image to virtual object”, the facial expression of the user is the same facial expression that is mapped on the avatar, Fig. 9, since it is real time when the image is displayed the facial expression of the user can change which will change the avatar expression as well. para. 0081, “the electronic device 110 may sequentially apply motion frames of an animation included in the loaded motion file to frames for displaying the virtual object based on a frame unit, while repeating operations 620 and 630.”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663